Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Legend International Holdings, Inc. We hereby consent to the inclusion in this Post Effective Amendment No. 4 to the Registration Statement on Form S-1 (File No. 333-152691) for Legend International Holdings Inc. of our report dated September 2, 2009, relating to the balance sheet of Legend International Holdings, Inc. as of December 31, 2008 and 2007 and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years ended December 31, 2008, 2007 and 2006 and for the cumulative period from January 5, 2001 (inception) through December 31, 2008, which appears in such Registration Statement.We also consent to the reference to our Firm under the caption “Experts”. /s/PKF Certified Public Accountants A Professional
